Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  158924 & (187)                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 158924
                                                                    COA: 317892
                                                                    St. Clair CC: 10-002936-FC
  TIA MARIE-MITCHELL SKINNER,
            Defendant-Appellant.

  _____________________________________/

         By order of May 28, 2019, the application for leave to appeal the November 13,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Masalmani (Docket No. 154773). On order of the Court, leave to appeal having
  been denied in Masalmani on May 29, 2020, 505 Mich ___ (2020), the application is again
  considered. It appearing to this Court that the case of Jones v Mississippi, cert gtd ___ US
  ___; 140 S Ct 1293; 206 L Ed 2d 374 (March 9, 2020) (Docket No 18-1259), is pending
  on appeal before the United States Supreme Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case. The motion to
  supplement the application for leave to appeal is GRANTED, to the extent that the
  supplement attached to the defendant’s motion is considered as part of her application.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
         t0125
                                                                               Clerk